UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7288



JABBAR JOMO STRAWS,

                Plaintiff - Appellant,

          v.


JAMES R. METTS, Lexington County Sheriff’s Department; MAJOR
NFN HARRIS, Lexington County Detention Center; SGT FNU
TIMMERMAN, Lexington County Police Department; DET EDDIE
PRESTIGIACOMO, Lexington County Sheriff’s Department; PTL A
RISH, Lexington County Police Department; DET KEITH KIRSHNER,
Lexington County Police Department; CPL NFN HOBBS, Lexington
County Police Department; ELIZABETH FULLWOOD, Lexington County
Public Defenders Office,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:07-cv-00805-HFF)


Submitted:   February 27, 2008            Decided:   March 12, 2008


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jabbar Jomo Straws, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jabbar Jomo Straws appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Straws v.

Metts, No.    4:07-cv-00805-HFF (D.S.C. July 26, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                - 2 -